.
              THE       ATTORNEY    GENERAL
                           OF TEXAS




    Hon. John A. Menefee                 opitiion’   NO.   M-870
    County Attorney
    Upton County Courthouse              Re: Liability of a county for
    Rankiti,Texas 79778                      a medical bill of an in-
                                             digent~prlsonerwhose
                                             residence is located in
                                             the county of his lncar-
                                             ceration and in the local
                                             county hospital district-,
                                             but who was treated out-
                                             side the county and in
    Dear Mr. Menefee:                        another hospital district.
             Your recent letter requesting the opinion of this office
    concerning the referencedmatter states, in part, as follows:
             *I herewith request an opinion as to the
        liability of Upton County for the medical bill
        and expenses'ofan indigent prison& whose resi-
        dence is in a hospital district in Upton County
        created under the provision of House Bill Number
        816,60th Legislature,Re lar Session (Vernon's
        Ann.CXv.St. Article b&g&&Y in accordancewith
        Article 9, Section 9 of the Con,stitutionof,the
        State of Texas. This indigent'prlsoner~ was
        treated and cared for In a hospital not located
        In Upton County, Texas.
             "The facts and background of the matter are
        as follows:. . .
             "Now in view of the foregoing,please answer
        the following questions:
              "1. Is Upton County~llablefor the bill
         for medical treatment and hospital care of the
         Indigent prisoner, Francis William Dalgleish?
              "In the event the answer to the foregoing
         Is yes, please answer this question:

                              -4239-
Hon. John A. Menefee, page 2                (M-870)


          n2. Can the County place in Its budget an
     item 'for medical care and hospltallzatlonof
     slck,prlsonersin county Jails' and levy a tax
     therefor?
         “3. In the event the answer to the question
    number one (1) is no, does the liability for the
    'medicalbill lie with the McCamey County Hospital
    District?"
            Your letter relates that the area of Upton County I:
coextensive   with the area of two hospital districts, the McCar
County Hospital District and the Rankin County Hospital Dlstr:
each of these districts comprise a portion of Upton County.
          Your letter, also, in regards to the factual sltuat
states that the indigent prisoner was taken by the Sheriff of
Upton County, who had him in his custody, to a doctor for an
examination,and that
          4,
           .*. . the doctor informed the sheriff that
     the prisoner was suffering from a blockage of the
    kidneys and that if he was not immediatelyremoved
     to a hospital having proper facilities, this man
     would moat likely die in his cell. The doctor
     informed the sheriff that the Rankin County
    Hospital District did not have the facilities
     and would not admit him or accept hlm as a
     patient. In the meantime. . .(t)he sheriff        .
     then called (another)doctor. . . and he was
     Informed that the McCamey County Hospital Dis-
     trict did not have the facilitiesin the hospital
     to treat this patient and that he would not be
     able to admit him because of the lack of facilities
     there for the proper treatment. Whereupon, the
     sheriff made inquiries and was Lnformed that the
     Ode&a Medical Center Hospital In Odessa, Texas
     (located in Eotor County) had the facilitiesand
     would accept him. The sheriff of Upton County
     secured an order from the County Judge of Upton
     County to transfer the prisoner to the Odessa
     Medical Center Hospital in Odessa.'
          You further state that the medical bill Incurred
indigent prlisonerat the Odessa hospital was approximately


                           -4240-
Hon. John A..Menefee,page   3             (M-870)


          At the time of his arrest, the Indigentprisoner was
a resident of McCamey in Upton County, and of the McCamey County
Hospital Mstrict. When arrested, he was taken to the Upton County
Jail, located in Rankin, Texas, and within the Rankin County Hos-
pital District. His illness was contractedwhile incarceratedin the
County Jail.
         Section 9 of Article IX of the Constitutionof Texas, as
enacted‘in1962, provides, in part, that:
             "The Legislaturemay by law provide for the
    creation, establishment,maintenanceand operation
    of hospital districts. . ., providing that any
    district so created shall assume full responsibility
    for providing medical and hospital care for its
    needy Inhabitants. . .; providing that after its
    creation no:other'munic~pallt        P litI 1    b
    aivision     shall have the powerYt?lety taxe3 s" '
                                               '~a or
    Issue bonds or other obllgatlonsfor hospital pur-
    posesor for providing medical care within the
    boundaries of the district; . ;"' (Emphasisadded.)
          Your letter states that the indigent prisoner was a
resident of the McCamey County Hospital District. This District
was created by Acts 60th Legislature,Re lar Session, 1967,
Chapter 183,Page 384 (which Is Article &"494s note, Vernon's Civil
Statutes). The Act creating the Hospital District provzdes, in     '.
part, as follows:




     (Emphasisadded.)
                                                      ',provides
         Article 1037, Texas Code of Criminal Procedure
that:
         "Each county shall be liable for all expense
     Incurred on account of prisoners confined in jail
        k t d          d       t prlscners brought
     ~ome~no~~e~c~~~y'f~rxc~~fe keeping, or on
                            -4241-
Hon. John A. Menefee, page 4              (M-870)


     habeas corpus or change of venue; In which cases
     the county from which the prisoner is brought
     shall be liable for the expense of his safe
     keeping." (Emphasisadded.)
          Article 1040, Texas Code of Criminal Procedure,provides,
In part, that:
          "For the safe keeping, support and maln-
     tenance of prisoners confined in Jail or under
     guard, the sheriff shall be allowed the following
     charges:
          'I
           . . .
          "3. For necessarymedical bill and reason-
     able extra cosipansatlon
                            for attention to a




The foregoingArt&es 1037 and 1040 are found in Chapter 104 of
the Texas Code of Criminal Procedure,whioh Chapter Is styled
"Costs Paid by Counties."
          Several prior Opinions of this Office have held that a.
county Is liable for the necessaryand reasonable medical expenses
lncurred:bya prisoner during sickness, and that the proper amount
of'the charges for such medical treatment'lsto be determinedby
the commissioners'courtand paid by the county.              Attorney
General's Opinions Nos. c-538 (lg65), ww-1509 (19%;; i%j4    (19%.
and O-4708 (1942). None of these or any other Opinion of this Offlc!
or any decision of any appellate court of this State of which we are
aware, has consideredthe liability of.a county for Its indigent
 rlsoners where a hospital district comprising ~thewhole or a part
!&-tTi-
     e county and having the powers under consideration,exists.
          Attorney General's Opinion No. M-171 (1967) held that a
hospital district, created pursuant to Section 9 of Article IX of
the Constitutionof Texas, quoted supra, has the full responslbilltY
for providingmedical and hospital care for indigent residentsof
such district and that, when the hospital district cannot adequately
 1 barge its responslbilltyto such Indigent inhabitantbecause of
a i:ck of sufficienthospital facllltles, it may send the indigent


                          -4242-
Hen, John   A.   Menefee, page 5       :     (M-870)




to-a hospital outside the district -andlegally pay for such.out-
of-districtexpenses.
          Attorney General's Opinion No, C-334 (1964) held that
a hospital district oreated pursuant to the foregoing constitu-
tional provision assumes the responsibilityfor medical care of
Indigentswithin Its district that'was theretoforeimposed on
the county commissionerscourt pursuant to Articles 2351 and 4438,
Vernon's Civil Statutes.
          Attorney General's Opinion No, c-646 (1966) held that
Section 9 of Article II of the Constitutionof Texas does not
permit a county in which a hospital district Is created pursuant
thereto to expend tax monies for med.loaland hospital services.
          We are of the opinion that, under the circumstancesset
forth in your letter, the prov@$ons of Articles 1037 and 1040 of
the Texas Code of Criminal Procedure, supra, relating to the
llabllltyof a county for medical bills of prisoners,must yield
to the express broad Zanguage of Section 9 of Article IX of the '
Constitutionof Texas which is undersoored,supra, and to the
underscoredlangua e of the Act oreatlng the McCamey County
Hospital District 7Article 4494q,,note,Vernon's Civil Statutes,
mpra).   The language covers lndlgents and needy Inhabitants,
whether or not they are prlsoneys.
          While a county may, by statute,be given authority In
certain areas, this authority may, by constitutionalprovision,
be delegatedto another entity. See Attorney General's Opinion
NO. c-334 (1964), supra.
          Accordingly,you are advised that, under the particular
circumstancesset forth in your letter, the McCamey County Hospital
District,the district of the residence of the indigent prisoner,
1s liable for the medical bills incurred in his treatment, not-
withstandingthe fact that he was a prisoner In the custody of
the county sheriff, and further notwithstandingthe fact that he
was treated outside the boundaries of that Hospital District.
AttorneyGeneral's Opinion No. M+171 (1967), supra.
          As your first question has been answered in the negative,
we do not deem It necessary to consider your second question.
            Your third question 1s answered in the'affirmatlve.



                              -4243-
Hon.'John A. Menefee, page 6       t     ,,.-' :   (M-870)




                     SUMMARY:.
          Under the facts presented, and pursuant to
     Section 9 of Article IX-of the Constitutionof
     Texas, the hospital dlstrlct.of'whlchan indigent
     prisoner held by the Sheriff of the county is's
     resident Is liable for the medical bills Incurred
     In treating the prisoner,when that hospital dls-
     trlct did not have adequate facilities for treat-
     ing him, and the treatment had to be administered
     In a hospital without the boundaraes of the hospital
    'district.
           Under the facts presented, the provisions of
     Articles 1037 and 1040 of the Texas Code of Criminal
      Procedurerelating"to ccunty responsibilityfor the
     med~cal~bllisof prisonersmust yield to the broad
    .~language of the foregoing constitutionalprovision,
      and of the.Act creating the.hospitaldistrict (Article
      449&q note, .Vernoti's~Ci.vil
                                 Statutes) that was enacted
     .pursuantto 'suchconstltutlonalprovision. 'Its
      language IS comprehensiveenough to -include;.all
      needy and indigent-Inhabitantressdents,whether. . '.
     'or not they are prisoners..
                                n

                 .         .



                                              neral of Texas
Prepared'by~
           Austin C. Bray, Jr.
Asslstant.AttorneyGeneral.
APPROVED:.           -.
OPINION COMMITTKR     .'
Kerns Taylor, ChaIrman
W. E. Allen, Co-Chairman
Jim Swearlngen
John Hanks
Fisher Tyler                            .,.
Sam McDaniel



                               -4244-
Hon. John A. Menefee; p+ge,,7~


MEXDE F. GRIFFIN
StaPf Legal Assistant
ALFFBDWALm
Executive Assistant
NOLA WIiI!I'E
First Assistant




                          -4245-